Citation Nr: 0602545	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a right knee condition with limitation of motion and 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a Travel Board hearing in 
August 2005.  A transcript of that hearing is associated with 
the claims folder. 

The Board notes that the veteran submitted new medical 
evidence including VA treatment records in October 2005.  
This evidence has not yet been considered by the RO, the 
agency of original jurisdiction.  However, because this 
evidence was submitted with a waiver of RO consideration, the 
Board accepts it for inclusion in the record and 
consideration by the Board at this time.  38 C.F.R. §§ 
20.800, 20.1304 (2005).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is radiographic evidence of arthritis of the right 
knee with subjective complaints of swelling, pain, stiffness, 
weakness, occasional instability, and limited mobility and 
endurance; range of motion is from 5 to 95 degrees; there is 
objective confirmation of right knee pain, crepitation, and 
discomfort upon motion.  

3.  The medical evidence of record demonstrates right knee 
instability to a slight degree manifesting in difficulties 
sometimes walking and with the prescription of a right knee 
brace.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for right knee arthritis with limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

2.  The criteria for an initial compensable 10 percent 
disability rating for right knee instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Disability rating for right knee arthritis with 
limitation of motion

The veteran's right knee arthritis with limitation of motion 
is currently evaluated as 10 percent disabling under 
Diagnostic Code (Code) 5010, arthritis due to trauma, and 
Code 5261, limitation of leg extension.  38 C.F.R. § 4.71a.  
A VA treatment record and X-rays dated in January 2005 
confirmed that the veteran has mild degenerative joint 
disease (DJD) in the right knee.

Code 5010 provides that traumatic arthritis will be rated as 
degenerative arthritis, Code 5003, based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a.  Under Code 
5260, limitation of leg flexion, a 10 percent rating is 
assigned when flexion is limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees.  

Under Code 5261, limitation of leg extension, a 
noncompensable rating (0 percent) rating is in order when 
extension is limited to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is in order.  When 
extension is limited to 15 degrees, a 20 percent evaluation 
is warranted.  

A review of the evidence of record does not show a range of 
motion finding that warrants a disability rating greater than 
10 percent under Code 5260 or Code 5261.  38 C.F.R. § 4.7.  
Specifically, the most recent VA examination, conducted in 
May 2004 showed right knee extension to 5 degrees and flexion 
to 95 degrees.  Similarly, a VA treatment record from April 
2005 recorded active extension to 5 degrees and flexion to 
100 degrees.  Passive flexion was to 105 degrees.  Thus, at 
best, without consideration of pain, limitation of extension 
of the right knee is only noncompensable with a 0 percent 
rating under Code 5261.  Under Code 5260, a 0 percent rating 
for limitation of flexion is not even warranted.  Without 
consideration of pain and the limitations caused by pain, the 
current evaluation under this code could not be justified. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

When limitation of motion is noncompensable, as in this case, 
Code 5003 for arthritis provides that a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Significantly, during his personal and Board hearing 
testimony, the veteran subjectively complained of right knee 
swelling, pain, stiffness, weakness, occasional instability, 
and limited mobility and endurance.  The veteran reported 
pain at a level of 7 out of 10 and 8 out of 10.  Objectively, 
VA treatment records and private medical records documented 
right knee pain, crepitation, and discomfort upon motion.  
Physical therapy was recommended in April 2005.  Thus, in 
consideration of the objective and subjective evidence of 
record, the Board confirms that the RO's 10 percent rating 
awarded in January 2005 based on right knee limitation of 
motion with arthritis and pain is the correct rating.  
38 C.F.R. § 4.7; VAOPGCPREC 9-98.  Once again, without 
consideration of pain and the limitations caused by pain, the 
current evaluation under this code could not be justified. 

In confirming the 10 percent rating, the Board finds that the 
May 2004 VA examination, VA treatment records, and private 
medical records provide evidence against a higher rating.  A 
20 percent evaluation under Code 5010 would require objective 
evidence of further limitation of motion due to pain or other 
functional loss.  38 C.F.R. §§ 4.7, 4.71a.

2.  Disability rating for right knee instability

The Board notes that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  See VAOPGCPREC 23-97; Esteban v. Brown, 6 
Vet. App. 259 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  Because the veteran describes 
instability of the right knee, and medical evidence supports 
such  a finding, application of Code 5257 is appropriate.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).
  
The Board notes that other diagnostic codes for scar 
disabilities provide initial compensable disability ratings.  
See 38 C.F.R. § 4.118, Codes 7803, 7804, and 7805; Esteban, 
supra.  However, the evidence of record is negative for any 
objective evidence of scar pain or tenderness on the right 
knee.  In the absence of such symptomatology, the assignment 
of a separate evaluation under Codes 7803, 7804, and 7805 is 
not in order.  See Butts, supra.
  
Code 5257, (other impairment of the knee), provides for a 10 
percent disability rating for slight disability due to 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for moderate disability, and a maximum 30 percent 
rating for severe disability.  38 C.F.R. § 4.71a

In this regard, the veteran has recently reported right knee 
instability to VA outpatient physicians and during his August 
2005 Board testimony.  The instability causes the veteran to 
fall when the right knee unexpectedly gives way.  
Significantly, due the veteran's complaints, in July 2005 a 
VA physician fitted the veteran for a right knee brace.  He 
also observed the veteran go into varus when he walks.  

It is noted that the May 2004 VA examiner did not find any 
subluxation or instability.  Nevertheless, the Board finds 
that the probative evidence of record is sufficient to 
warrant a "slight" 10 percent disability rating under Code 
5257.  38 C.F.R. § 4.7.  The May 2004 report provides 
evidence against a higher rating.     

Absent additional evidence of disability, such as subluxation 
or instability reproducible on examination or radiographic 
evidence of such instability, the Board cannot conclude that 
the veteran's disability picture reflects the "moderate" or 
"severe" disability contemplated for a 20 and 30 percent 
rating, respectively.  38 C.F.R. § 4.7.  The medical evidence 
of record would not support such a finding.  

Resolving any doubt in the veteran's favor, the Board finds 
that the evidence supports a 10 percent initial compensable 
disability rating for his right knee condition.  38 C.F.R. 
§ 4.3.  

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

The Board does not find evidence that the veteran's knee 
disorder should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's right knee disabilities 
markedly interfere with the veteran's ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the veteran is not adequately compensated for his 
disabilities by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of a letter dated in 
June 2003, as well as the November 2001 rating decision, 
August 2003 statement of the case (SOC), and January 2005 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the August 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  The Board is satisfied that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A.  
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board observes that the RO did not provide the veteran 
with VCAA notice prior to the November 2001 adverse 
determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, the June 2003 
VCAA letter does not ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the documents discussed 
above, when taken together, fully notify the veteran of his 
rights and responsibilities under the VCAA and advise him of 
the need to give to VA any evidence pertaining to his claim, 
such that there is no defective notice resulting in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements); see also Sutton v. Brown, 9 
Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and private medical 
records as adequately identified and authorized by the 
veteran.  In addition, the veteran was afforded several 
relevant VA medical examinations.  The veteran has submitted 
private medical records and VA treatment records.  The Board 
adds that the veteran was given the opportunity to present 
evidence at a personal hearing in March 2004 and a Travel 
Board hearing in August 2005.  

The Board notes that the veteran provided authorization to 
release records for "S.W.," MD., at Jefferson Hospital.  A 
negative reply was received indicating "no listing in 
mailroom."  A June 2003 VCAA letter to the veteran requested 
clarification in regards to the correct address of Dr. W.  No 
further response from the veteran with respect to this matter 
was forthcoming.  In this case, the Board is satisfied the RO 
has made reasonable efforts to obtain private medical 
records.  38 C.F.R. § 3.159(c).  Furthermore, the Board is 
also satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 10 percent for a right knee 
condition with limitation of motion and arthritis is denied.

An initial compensable 10 percent disability rating for right 
knee instability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


